Citation Nr: 0313586	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  94-38 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini, Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Phoenix, 
Arizona.

In August 1998 the Board issued a decision that denied the 
veteran's appeal.  The veteran appealed this decision to the 
United States Court of Appels for Veterans Claims (Court) 
(formerly the Court of Veterans Appeals).  In accordance with 
a joint motion for remand, the Court, in June 1999, vacated 
the Boards decision and remanded the case to the Board.  In 
December 1999, the Board remanded the case to the RO.

In March 2002, the RO returned the case to the Board.  

In August 2002 the RO submitted a claim to the RO for servce 
connection for Reiter's syndrome and vascular abnormality.  
These issues have not yet been adjudicated, and are referred 
to the RO.


REMAND

In May 2002 the Board undertook further development of this 
case pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2) 
(2002).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. May 1, 2003).  The development was completed in 
February 2003.  However, in view of the Federal Circuit's 
opinion, the case must be remanded.

In January 2002, the RO denied the veteran's claim for a 
clothing allowance.  In February 2002, the veteran expressed 
disagreement with this decision.

In a rating decision dated in January 2002, the RO denied 
entitlement to an increased rating for a right foot 
disability, entitlement to a compensable evaluation for 
deuodenal ulcer disease, and entitlement to service 
connection for a left ear condition.  In March 2002, the 
veteran submitted a notice of disagreement with the January 
2002 rating decision.

The RO has not issues a statement of the case in response to 
the notices of disagreement, and these issues must be 
remanded to the RO for the issuance of such a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999); see 
also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998).

1.  The RO should issue a statement of 
the case with regard to the issues of 
entitlement to a clothing allowance, a 
compensable evaluation for duodenal ulcer 
disease, an evaluation in excess of 20 
percent for a right foot disability, and 
entitlement to service connection for a 
left ear condition.

2.  The RO should readjudicate the 
veteran's claim for service connection 
for a low back disability in light of the 
evidence received since its January 2002 
supplemental statement of the case.

3.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case with regard to the 
claim for service connection for a low 
back disability.

Thereafter, the case should be returned to the Board, if in 
order, for consideration of those issues for which a valid 
substantive appeal has been submitted.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



